Order entered December 31, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01129-CV

    ALAN TARRANT, KRISTI TARRANT AND BETHANY KENDRICK, Appellants

                                                V.

 BAYLOR SCOTT & WHITE MEDICAL CENTER-FRISCO, STEPHEN COURTNEY,
  M.D., EMINENT SPINE, LLC, AND MONITORING CONCEPTS MANAGEMENT,
                              LLC, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12792

                                            ORDER
       Before the Court is appellants’ December 21, 2018 unopposed motion for extension of

time to file brief. Appellants explain the extension is necessary because the clerk’s record is

missing exhibits 17-51 of plaintiffs’ response to defendants’ motions for summary judgment.

       An appellant’s brief is not due until a complete record has been filed. Accordingly, we

DENY the motion as premature. We ORDER Dallas County District Clerk Felicia Pitre to file,

no later than January 10, 2019, a supplemental clerk’s record containing a copy of exhibits 17-51

of plaintiffs’ response to defendants’ motions for summary judgment.

       Appellants’ brief shall be filed within thirty days of the filing of the supplemental record.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.


                                                   /s/    DAVID EVANS
                                                          JUSTICE